EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey King on 3/16/2022.

The application has been amended as follows:

Claims 21, 31, and 36 have been amended as follows: 

21. (Currently Amended) A computer-implemented method of a first computing device, comprising:
receiving a message from a second computing device directed to a numerical address for routing, through a network, messages to a spreadsheet application on the first computing device, the numerical address being further associated with at least one spreadsheet object within a first spreadsheet not stored on the second computing device, wherein the first spreadsheet comprises one or more spreadsheet objects;
determining that the received numerical address corresponds to one or more known numerical addresses by accessing a list that maps a plurality of numerical addresses to corresponding spreadsheet objects within the first spreadsheet;
identifying, based on the one or more known numerical addresses, a spreadsheet object within the first spreadsheet; 
determining, based on the message, an operation to be performed on the spreadsheet object; and 
performing the operation on the spreadsheet object within the first spreadsheet.

31.  (Currently Amended) A first computing device comprising a processing unit and a memory storing computer-executable instructions that when executed by the processing unit cause the first computing device to:
receive a message from a second computing device, the message directed to a numerical address for routing, through a network, messages to a spreadsheet application on the first computing device, the numerical address being further associated with at least one spreadsheet object within a first spreadsheet not stored on the second computing device, wherein the first spreadsheet comprises one or more spreadsheet objects; 
determine that the received numerical address corresponds to one or more known numerical addresses by accessing a list that maps a plurality of numerical addresses to corresponding spreadsheet objects within the first spreadsheet;
identify, based on the one or more known numerical addresses, a spreadsheet object within the first spreadsheet; 
determine, based on the message, an operation to be performed on the spreadsheet object within the first spreadsheet; and 
perform the operation on the spreadsheet object within the first spreadsheet.

36.  (Currently Amended) A computer-implemented method of a first computing device, comprising:
receiving, from a second computing device, a message directed to a numerical address for routing, through a network, messages to a spreadsheet application on the first computing device, the numerical address being further associated with at least one spreadsheet object within a first spreadsheet not stored on the second computing device, wherein the first spreadsheet comprises one or more spreadsheet objects;
determine that the received numerical address corresponds to one or more known numerical addresses by accessing a list that maps a plurality of numerical addresses to corresponding spreadsheet objects within the first spreadsheet;
identify, based on the one or more known numerical addresses, a spreadsheet object within the first spreadsheet; 
identifying, from parsing content of the message using a natural language parser, to be performed on the spreadsheet object; and
performing the operation on the spreadsheet object within the first spreadsheet.


42.  (Currently Amended)  The method of claim 21, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filed remarks were persuasive and none of the cited prior art(s) teach the amended claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
EXAMINER’S COMMENT
This notice of allowance/Examiner’s Amendment is in response to the Request for Continued Examination filed on 28 February 2022, the Terminal Disclaimer filed on 4 February 2022 and the Interview with Mr. King on 16 March 2022. 
Claims 21, 31 and 36 were amended on 2/28/2022. 
Claims 41 and 42 were added on 2/28/2022.
Claims 21, 31, 36, and 42  were amended via the Examiner’s Amendment.
All rejections from the previous office action were withdrawn as necessitated by the amendment. 
Claims 21-22, 24-32, and 34-42 are pending and allowed. Claims 21, 31 and 36 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9898454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this communication, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175